Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 30, 1969 on resentence, upon a 1956 conviction of murder in the second degree, upon a plea of guilty, resentencing him to 60 years to life nunc pro tune as March 8, 1956. Judgment modified, in the exercise of discretion, by reducing the sentence to 20 years to life. As so modified, judgment affirmed. In view of appellant’s age of about 51 years and the fact that he has served 16 years, without possibility of present parole, we are of the opinion that the sentence should be reduced to a 20-year minimum, so that the matter may now be considered by the Board of Parole. Munder, Acting P. J., Latham, Shapiro, -Gulotta and Brennan, JJ., concur.